MURNAGHAN, Circuit Judge,
concurring:
Judge Wilkinson has said nearly all there is to be said and, in concurring, I do not wish to be viewed as departing from him in any substantial way. On the contrary, I merely wish to add one or two thoughts which may have a bearing on the subject which is one of wide interest and considerable importance.
The first is not a problem directly involved in the current case. However, it is a matter of continuing importance which, should it arise, would considerably limit or alter the opinion expressed in Judge Wilkinson’s effort. The opinion assumes that Criminal Justice Act appointments of counsel for indigent defendants sufficiently satisfy the constitutional guarantee of adequate representation of counsel. However, there has always been a tension to this assumption because the rate scale for appointees under the Criminal Justice Act tends to linger, sometimes substantially, behind the “going rate”. If the gap between what the government will provide to an indigent defendant so that he or she can make a respectable defense and the market rate for a respectable defense reaches a significant point, much of the rationale of Judge Wilkinson’s opinion will have been undercut. Research of the question of adequacy of compensation to court appointed counsel involves many diverse and complicated questions. On the one hand, it will be distasteful for the government to set a fee scale interfering with the private right of defense lawyers to set their fees at whatever level they deem appropriate. Normally in a free market participants are free, even encouraged, unilaterally to set prices. Also, lawyers may be expected to resist to the end any approach which involves assignment to represent a defendant when the lawyer would prefer not to assume the defense. On the other hand, letting anyone, lawyer or other person, unilaterally to fix the price in an area infused with a great public interest has obvious disadvantages. These multi-fold questions are manifestly ones for the legislature initially. However, paying lawyers inadequately has drawbacks, especially when other contractors, say for the construction of government buildings, would be astonished and indignant if asked to perform the work on a non-compensatory basis. Should the adequacy of counsel’s compensation reach a level of constitutional inquiry, the underpinnings support for Judge Wilkinson’s opinion, excellent as it is as things now stand, may require reexamination.
On a second subject, there is the consideration implicitly present in all situations such as the one faced by Caplin and Drys-dale Chartered here, that the defendant may be innocent or at least has not been proven guilty at the time the lawyer is approached with a view to retaining him or her (or them) to undertake a defense. The lawyer’s creed, formerly common, that the practice of the law is not, or at least not primarily, merely a money grubbing business tends to suffer somewhat when counsel, faced with the necessity of appearing on a contingency basis, screams “constitutional” violation. After all, if the case develops in a way favorable to the defendant, the forfeiture or the attempt at forfeiture may be voided, and the funds that had been noticed for forfeiture would, therefore, be available to meet legal fees.1
The fact that perhaps the contingency is too risky financially to be attractive should not alert constitutional considerations. Indeed, when the shoe is on the other foot, some lawyers engaged in personal injury practice will not willingly represent a po*651tential client even though he or she is quite sufficiently endowed with adequate funds to meet the lawyer’s charges on an hourly fee basis and would prefer to do so. Instead, some such lawyers have been known to insist only on doing such work on a contingent fee basis, presumably because, overall, the likelihood of success is great and, when all the cases are jumbled together, the contingency fee at perhaps 30% or more of recovery is more attractive to the lawyers than a fixed hourly fee from a fully solvent plaintiff. Indeed, the American Bar Association’s Standing Committee on Ethics and Professional Responsibility in its informal opinion 1521 (1986) went so far as to state that it was unethical for a lawyer not to offer prospective clients alternative fee arrangements before accepting a case on a contingent-fee basis. One rationale was that the fiduciary nature of the relationship requires the lawyer to discuss with the prospective client who can pay a fixed fee the alternative of doing so before accepting a contingent-fee arrangement. See Model Code of Professional Responsibility DR 2-106 (1980); Model Rules of Professional Conduct Rule 1.5 (1983).
In short, lawyers hardly had a constitutional basis for saying they were entitled to insist on contingent fee bases before undertaking representation in accident cases. By a similar token, protection against a requirement, in effect, that they take representation on a contingency fee basis alone does not seem to rise to the constitutional level.

. It should be emphasized that in alluding to the contingent fee I am in no way attempting to diverge from the Model Code of Professional Responsibility or the Model Rules of Professional Conduct. I am aware that both the Model Code and Model Rules prohibit a contingent fee in a criminal case. Model Code of Professional Responsibility DR 2-106(C) (1980); Model Rules of Professional Conduct Rule 1.5(d)(2) (1983). I write at the constitutional level; I did not feel a contingent fee would be unconstitutional. I in no way mean to imply that on another level ethical principles might not evolve which would outlaw contingency in fees.